DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 01/06/2022. 
Claims 1, 8 and 15 have been amended by the Applicant. 
	Claims 1 – 20 have been examined and are currently pending. 


Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 -20 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 20 have been maintained and updated pursuant Applicant’s amendments to the claims.  Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 15 as representative, claim 15 recites: 
A computer system for evaluating a prospective property based on a health state of a user, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions collectively stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: receiving a selection of the prospective property;
determining one or more considerations based on health information specific to the user, the one or more considerations indicative of one or more conditions that impact habiting the prospective property, the habitation conditions being determined based on data generated via sensors measuring auditory and luminance conditions of the prospective property; 
determining habitation conditions based on property information of the prospective property, the habitation conditions indicative of property conditions that are present at the prospective property;
determining whether the prospective property is acceptable to the user based on the one or more considerations and corresponding ones of the habitation conditions; 
and transmitting an indication indicating a result of the determining whether the prospective property is acceptable to the user. 
The underlined limitations of claim 15 above recite an abstract idea that falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas [see 2106.04(II)(A)]. Under Prong 1 of the revised Step 2A analysis it is determined that claim 15 recites a commercial interaction (e.g. an advertisement, marketing/sales activity or behavior) [see MPEP 2106.04(a)(1)(II)(B)]. Specifically, the Examiner notes that the present invention recites steps for collecting user and property information for the purposes of identifying the best properties to present to a user, this concept is considered a marketing and or sales activity as well as an advertisement because the purpose of the instant invention is to collect data and manipulate data in order to provide property information to a consumer based on health related factors. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas [see again MPEP 2106.04(a)(1)(II)(B)].
Under Step 2A (prong 2), it is determined that the recited abstract idea is not integrated into a practical application. Considering claim 15, the Examiner acknowledges the recitation of the computer system comprising: one or more computer processors, one or more computer-readable storage media. The recited computing components and their functions are being considered as “additional elements” and taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims 15 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 15 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 15 taken individually or as a whole the additional elements of claim 15 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Examiner additionally comments that the processor and associated computing elements are being interpreted as any generic devices capable of performing the functionality of displaying and transmitting information as required by the present invention. Neither the claims nor the Applicant’s specification provide specific detail to the types of devices that are used, and further fail to elaborate on any specific or unique functionalities that may be required of such devices. 
Furthermore, the additional elements fail to provide significantly more also because the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. receive selection of prospective property, determine considerations, transmitting indication of result)
Storing and retrieving information in memory (e.g. determine habitation conditions, etc.)
Even considered as an ordered combination (as a whole), the additional elements of claim 15 do not add anything further than when they are considered individually.
In view of the above, representative claim 15 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 1 and 8 recites substantially similar limitations as claim 15 above. As such, claims 1 and 8 are rejected under substantially similar rationale as claim 15. 
Dependent claims 2 – 7, 9 – 14, and 16 – 20 also do not integrate the abstract idea into a practical application. Notably, claims 2 – 7, 9 – 14, and 16 – 20 recite more complexities descriptive of the abstract idea itself, such as describing the types of conditions that are used, how property acceptance is determined and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 7, 9 – 14, and 16 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 15. 
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 7, 9 – 14 and 16 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 15, the limitations of claims 2 – 7, 9 – 14 and 16 – 20 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 7, 9 – 14, and 16 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 7, 9 – 14 and 16 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 3, 5 – 10, 12 – 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al., US 20150371347 A1 (hereafter referred to as “Hayward”) in view of Robbins et al., US 20010039506 A1 (hereafter referred to as “Robbins”) and further in view of Lai et al., US 20210090188 A1 (hereafter referred to as “Lai”). 
Regarding claim 1, Hayward discloses a computer-implemented method for evaluating a prospective property based on a health state of a user, the method comprising: determining one or more considerations based on health information specific to the user, the one or more considerations indicative of one or more conditions that impact habiting the prospective property [see 0044 (Embodiments of the invention correlate symptomology and sensitivities of a user with physical design and attributes of a property, local weather and air quality so as to provide the user an ongoing assessment of degree of health risk the property may have on the health of the user)]; 
determining habitation conditions based on property information of the prospective property, the habitation conditions indicative of property conditions that are present at the prospective property, habitation conditions being determined based on data generated via sensors [see 0252 (the property match calculator unit may look at property attributes (e.g., potential exposures associated with the property, such as mold risk index, pet factor, etc.) used in determining a property score for the property); see also 0264 (the higher a PropertyMatch_Score computed for a property of interest to a user, the smaller the degree of compatibility between the property and the user (i.e., the property is unsuitable for the user)); see also 0089 (the property score calculator unit is configured to analyze input data acquired from sensor data from property sensors in determining a property score)]; 
determining whether the prospective property is acceptable to the user based on the one or more considerations and corresponding ones of the habitation conditions [see 0252 (the property match calculator unit determines compatibility between a property and a user by evaluating a personal profile for the user against property data for the property)]; 
and transmitting an indication indicating a result of the determining whether the prospective property is acceptable to the user [see 0255 (a property match report may be presented to a user via a website)]. 
Examiner notes that while Hayward teaches the idea of having a “prospective” property for which a match/health score is calculated [see at least 0045 (determining potential impact a property may have on health of an individual (e.g., current/prospective occupant of the property))], Hayward does not explicitly disclose receiving a selection of the prospective property.
However, Robbins teaches receiving a selection of the prospective property [see 0199 (following log-on, the user can make a subject property selection)].
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known techniques described by reference in Robbins would have been applicable to the invention of Hayward as they both share common functionality and purpose namely – in assisting users finding acceptable properties for consideration. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of selecting a prospective property to be used for comparison (as taught by Robbins) to the property health determination system of Hayward would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Robbins to the invention of Hayward would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Robbins to the teachings of Hayward would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed system allows for an improvement which results in an efficient access to an increased number of substitute properties [see Robbins: 0080]. 
Examiner notes that Hayward discloses the idea of using sensors to obtain data for the purposes of determining a property condition (e.g. score) [see 0089]. However, the combination of Hayward and Robbins fails to teach or suggest data generated via sensors measuring auditory and luminance conditions of the prospective property.
Lai teaches data generated via sensors measuring auditory and luminance conditions of the prospective property [see 0050 (controller may identify volume outputs from one or more speaker sensors to determine a general volume level of the vicinity at different times, where quieter vicinities may indicate relatively better health scores); see also 0024 (for another example, controller may utilize light sensors or motion sensors to determine how many rooms are currently being utilized. In some examples, the number of tenants within a property may impact a health score or condition of that property and/or neighboring properties)].
The claim is rejected under 35 USC 103 as obvious over the primary reference in view of the secondary reference, the primary reference Hayward teaches the idea of using sensors to identify property conditions. The difference between Hayward and the newly cited reference Lai is that Hayward does not disclose sensors that measure auditory and luminance conditions, Hayward merely recites that sensors could be used. Lai discloses utilizing light sensors and speaker sensors, as such Lai shows that using light related and sound related sensors to gather data in order to determine conditions of a property was known in the prior art at the time of filing of the invention. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 2, the combination of Hayward, Robbins, and Lai teaches the computer-implemented method of claim 1. Hayward further discloses wherein the conditions comprise one or more health conditions, one or more physical conditions, one or more social conditions, or a combination thereof [see 0086 (the term "property score" represents a health index for the property, its immediate environments, and physical and geographical characteristics associated with the property); Examiner interprets the “health index” as the health conditions, and the physical or geographic characteristics as the physical conditions]. 

Regarding claim 3, the combination of Hayward, Robbins, and Lai teaches the computer-implemented method of claim 1. Hayward discloses wherein the determining whether the prospective property is acceptable further comprises: generating a habitation score based on each of the one or more considerations and the corresponding ones of the habitation conditions [see 0251 (the property match application comprises a property match calculator unit configured to determine a property match score for a property of interest to a user based on a personal profile of the user and one or more property attributes maintained in a database for the property)];
and determining whether the habitation score satisfies a threshold score, wherein the prospective property is determined to be acceptable when the habitation score is at least the threshold score, and wherein the prospective property is determined to be unacceptable when the habitation score is less than the threshold score [see 0251 (the property match application comprises a property match calculator unit configured to determine a property match score for a property of interest to a user based on a personal profile of the user and one or more property attributes maintained in a database for the property); see also 0185 (the term "personal profile" is used to denote a profile for a user. A personal profile for a user may include one or more of the following information relating to the user: sensitivities of the user, specific triggers of the user, thresholds of the user, and impacts of the user.]. 

Regarding claim 5, the combination of Hayward, Robbins, and Lai teaches the computer-implemented method of claim 1. Hayward further discloses wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises: determining a remediation to the prospective property that alleviates the habitation conditions based on the one or more considerations [see 0090 (the property score report may also include one or more recommendations, such as remediation actions and/or interventions for a user (e.g., occupant of the property) to take to improve the property score)]; 
and transmitting the remediation in a request to a contact of the prospective property [see 0317 – 0319 (The crowdsourcing tools includes one or more tools configured to suggest improvements to an owner of the property. A recommendation may be a suggested intervention or a suggested action that the owner may take to improve the air quality of the property); Examiner interpreters providing a recommendation as transmitting a remediation request to a contact]. 

Regarding claim 6, the combination of Hayward, Robbins, and Lai teaches the computer-implemented method of claim 1. Hayward does not explicitly disclose wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises: determining one or more comparable properties based on the prospective property; and transmitting the one or more comparable properties to the user.
However, Robbins teaches wherein, as a result of the prospective property being determined to be unacceptable, the method further comprises: determining one or more comparable properties based on the prospective property [see 0130 (the need to select additional sales generally occurs when a user cannot identify a sufficient number of acceptable sales within the Census Tract or radial distance (geography) of the property being valued and therefore must expend the search into locations that are similar to that of the subject property); Examiner interprets properties similar to subject property as “comparable”];  
and transmitting the one or more comparable properties to the user [see 0130 (to evaluate the desirability of one location relative to other locations, sales of physically similar properties located in different locations must be analyzed. The purpose of the macro neighborhood assignment is to provide an opportunity to the user to select comparable sales from a geography that is larger than the Census Tract); Examiner interprets “providing an opportunity” as transmitting comparable properties]. 
	This combination would have been obvious for at least similar reasons discussed above.

Regarding claim 7, the combination of Hayward, Robbins, and Lai teaches the computer-implemented method of claim 6. Hayward does not explicitly disclose wherein each of the one or more comparable properties are determined to be acceptable to the user.
However, Robbins teaches wherein each of the one or more comparable properties are determined to be acceptable to the user [see 0010 (each attribute value from the comparable properties are evaluated to the same attribute value of the subject property on a fuzzy preference scale indicating desirable and tolerable deviations from an ideal match with the subject property. A measurement of similarity between each comparable property and the subject property is then determined. Next, the price of the comparable properties are adjusted to the value of the subject property and the best properties are extracted for further consideration)].  
This combination would have been obvious for at least similar reasons discussed above.

Regarding claim 8, claim 8 recites a computer program product comprising substantially similar limitations as claim 1. Claim 8 is rejected under substantially similar grounds as claim 1 above.

Regarding claim 9, claim 9 recites a computer program product comprising substantially similar limitations as claim 2. Claim 9 is rejected under substantially similar grounds as claim 2 above.

Regarding claim 10, claim 10 recites a computer program product comprising substantially similar limitations as claim 3. Claim 10 is rejected under substantially similar grounds as claim 3 above.

Regarding claim 12, claim 12 recites a computer program product comprising substantially similar limitations as claim 5. Claim 12 is rejected under substantially similar grounds as claim 5 above.

Regarding claim 13, claim 13 recites a computer program product comprising substantially similar limitations as claim 6. Claim 13 is rejected under substantially similar grounds as claim 6 above.

Regarding claim 14, claim 14 recites a computer program product comprising substantially similar limitations as claim 7. Claim 14 is rejected under substantially similar grounds as claim 7 above.

Regarding claim 15, claim 15 recites a computer system comprising substantially similar limitations as claim 1. Claim 15 is rejected under substantially similar grounds as claim 1 above. 

Regarding claim 16, claim 16 recites a computer system comprising substantially similar limitations as claim 2. Claim 16 is rejected under substantially similar grounds as claim 2 above. 

Regarding claim 17, claim 17 recites a computer system comprising substantially similar limitations as claim 3. Claim 17 is rejected under substantially similar grounds as claim 3 above. 

Regarding claim 19, claim 19 recites a computer system comprising substantially similar limitations as claim 5. Claim 19 is rejected under substantially similar grounds as claim 5 above. 

Regarding claim 20, claim 20 recites a computer system comprising substantially similar limitations as claim 6. Claim 20 is rejected under substantially similar grounds as claim 6 above. 


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward and Robbins in view of Lai and further in view of Hana et al., JP 2020024642 A (hereafter referred to as “Hana”). 
Regarding claim 4, the combination of Hayward, Robbins, and Lai teaches the computer-implemented method of claim 1. The combination does not disclose wherein the determining whether the prospective property is acceptable further comprises: determining whether one of the one or more considerations is an overriding factor; and as a result of the determined consideration being the overriding factor, determining whether the determined consideration has a conflict with the habitation conditions, wherein the prospective property is determined to be unacceptable when the determined consideration conflicts with the habitation conditions.
However, Hana teaches wherein the determining whether the prospective property is acceptable further comprises: determining whether one of the one or more considerations is an overriding factor [see Hana (in the present embodiment, the first threshold value for the attribute evaluation points is set to 50 points. Therefore, if the number of attribute evaluation points for functional evaluation is 50 or more (first threshold or more), the evaluation is set to plus “+”. Conversely, if the attribute evaluation score is less than 50 (less than the first threshold), the evaluation is set to minus “−”.); Examiner notes that the attribute evaluation is being interpreted as the consideration that may match the user, if the attribute does match the user it can be matched to the user pending that the emotional attribute (e.g. the habitation score) is also matching to the respective user]; 
and as a result of the determined consideration being the overriding factor, determining whether the determined consideration has a conflict with the habitation conditions [see Hana (the evaluation determining unit checks whether the attribute condition and the emotional condition required by the user for the real estate match, that is, whether there is no conflict between the two conditions)], 
wherein the prospective property is determined to be unacceptable when the determined consideration conflicts with the habitation conditions [see Hana (the evaluation determining unit checks whether the attribute condition and the emotional condition required by the user for the real estate match, that is, whether there is no conflict between the two conditions. To be more specific, the functional evaluation will be described by taking privacy as an example. If the attribute evaluation point for ensuring privacy is 50 or more, the evaluation is “+”, and if it is less than 50, the evaluation is “−”); Examiner notes that the habitation condition is being interpreted as the privacy requirement, and the attribute condition is the consideration. So when the consideration of the house matches the user, however, the emotional evaluation does not the evaluation of the property is negative]. 
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known techniques described by reference in Hana would have been applicable to the inventions of Hayward, Robbins, and Lai as they all share common functionality and purpose namely – in assisting users finding acceptable properties for consideration. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of evaluating properties based on considerations and habitations (as taught by Hana) to the property evaluation systems of Hayward, Robbins, and Lai would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Hana to the inventions of Hayward, Robbins, and Lai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Hana to the teachings of Hayward, Robbins, and Lai would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed system allows for an improvement in real estate search system by efficiently utilizing answers from a user for exposing true needs of the user [see Hana: Abstract]. 

Regarding claim 11, claim 11 recites a computer program product comprising substantially similar limitations as claim 4. Claim 11 is rejected under substantially similar grounds as claim 4 above.

Regarding claim 18, claim 18 recites a computer system comprising substantially similar limitations as claim 4. Claim 18 is rejected under substantially similar grounds as claim 4 above. 





Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. 
Applicant argues that “the claims now recite sensors measuring auditory and luminance
conditions. Those skilled in the art will readily recognize the specific types of technologies and sensory devices that may perform such measurements and provide corresponding sound and visual data. Accordingly, the claims recite a feature that cannot reasonably be performed by a human”. 
Examiner notes that the technical/computing elements that make up the claimed system and perform the steps of the claimed process, have been acknowledged, and the Examiner also agrees that the claimed steps cannot be practically performed mentally in the human mind. However, the abstract idea recited in the claims falls under ‘Certain Methods of Organizing Human Activity’ not in ‘Mental Processes’ in that they recite commercial interactions, specially marketing and advertising information in that the properties described are presented to consumers. Examiner also noted that the additional elements (e.g. sensors) are recited at a high level of generality and represent little more than a general link to a technological environment. Further, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, organize or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not provide significantly more [see MPEP 2106.05(f)(2)]. As such, the Examiner respectfully asserts that the claim as a whole as well as individual limitations have been shown to be directed to commercial interactions which fall under the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas.  

Applicant further argues that “the above noted recitation of claim 1 indeed uses any judicial exception with specific types of sensors configured to measure auditory and luminance conditions. This feature is integral to the claim as the particular habitation conditions that form the basis of determining whether the prospective property is acceptable to a user is with regard to noise and light levels as the habitation conditions incorporate such measurements. Since claim 1 improves technology and incorporates a particular machine (i.e., auditory and luminance measuring sensors), the claim imposes meaningful limits on any recited judicial exception and therefore recites a practical application”.
Examiner respectfully disagrees. When determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps [see 2106.05(g)]. In the case of claim 15, the recited sensors merely collect and transmit collected data, the sensors serving no other function in the invention beyond merely gathering data.  As such, under Step 2B the Examiner asserts that this limitation is merely gathering and analyzing data for the purposes of transmitting state information, and further notes that the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. In the case of the present application, the claims are not directed toward any technological improvement, but merely perform the present abstract idea using generic computer structures and elements performing generic computer functions without improvements to a technology or the computer itself does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself.

Rejections under 35 U.S.C 103
Regarding the prior art rejections of claims 1 – 20, Applicant’s arguments have been fully considered, but were not found persuasive. 
	Applicant argues that “the cited references do not disclose or suggest “the habitation conditions being determined based on data generated via sensors measuring auditory and luminance conditions of the prospective property,” as recited in claim 1”. 
	Examiner notes that Hayward disclosed the idea of the habitation conditions being determined based on data generated via sensors [see 0089], however Hayward does not explicitly define the types of sensors as seen in the newly added limitation of claim 1. To this accord, Lai was further cited to teach the specific types of sensors as required by amended claim 1.  

As noted by the Applicant, independent claims 8 and 15 recite limitations that are substantially similar to claim 1. Thus, they remain rejected based on the same rationale seen above. 

Claims 9, 10, 12 — 14, 16, 17, 19, and 20 depend from and include the limitations of independent claims 8 and 15, thus also remain rejected under 35 U.S.C. 103. 

Claims 4, 11, and 18 remain rejected under 35 U.S.C. § 103 as they also depend from independent claims 1, 8 and 15.

Applicant also argues that “the Examiner may be misinterpreting the claims in this particular regard. For example, in claim 1, the term “whether” does not impart an option but a positive operation that is performed, namely determining a result that positively or negatively indicates an acceptability of a prospective property which is recited as “whether the prospective property is acceptable.” Accordingly, the determining step 1s not an optional step but a positively recited operation of the process of determining a status of a prospective property to a given user. Those skilled in the art will also reasonably conclude that this recitation of claim 1 is a positively recited operation and not merely an optional step”.
Examiner agrees with the Applicant and as such notes that the arguments have been fully considered and have been persuasive. Any comments or rejections with regard to the “whether” limitation are hereby withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.H./Examiner, Art Unit 3625        
                                                                                                                                                                                                /MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625